Motion denied on authority of Matter of Carlino v. Downs (ante, p. 631), decided herewith. Moreover, the decree appealed from is inconclusive. The applicant may move to vacate the citation and service thereof upon it. In the event such a motion is denied it may appeal on a record that will present a practical question. A stay may then be granted on terms preserving the status quo pending an appeal to review the ruling claimed to aggrieve. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ.